COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-411-CV
 
 
CENTRAL
GARDEN & PET                                                     APPELLANT
COMPANY, INC.
 
                                                   V.
 
TIMOTHY
VOKES, DOSKOCIL                                                 APPELLEES
MANUFACTURING CO., INC.,
AND
ASPEN  PET PRODUCTS, INC. 
                                               ----------
           FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant
Central Garden & Pet Company=s
Unopposed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  May 21, 2009




[1]See Tex. R. App. P. 47.4.